Citation Nr: 0838065	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  He died in June 2004.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board's July 2007 remand directed the Appeals Management 
Center (AMC) to send the appellant the necessary 
authorization form to obtain the records of any relevant 
treatment the veteran had received from 2002 until his death 
in June 2004.  In particular, the Board directed the AMC to 
obtain the records of his terminal care at Philip Hulitar 
Hospice Inpatient Center, a private facility.  To this end, 
in an August 2007 Veterans Claims Assistance Act (VCAA) 
letter, the AMC enclosed a VA Form 21-4142 (Authorization and 
Consent to Release Information) for each health care provider 
so VA could obtain these additional records.  Unfortunately, 
the appellant did not return this form or submit any 
additional evidence.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in June 
2004 as a result of esophageal cancer.

2.  At the time of his death, the veteran had established 
service connection for 
post-traumatic stress disorder (PTSD) and had been determined 
to be totally disabled and unemployable due to this service-
connected disability (TDIU).

3.  But a disability attributable to his military service did 
not cause or contribute substantially or materially to his 
death, including from exposure to Agent Orange.

4.  As for the 38 U.S.C.A. § 1318 claim, the veteran was not 
evaluated totally disabled for 10 continuous years 
immediately preceding his death; was not totally disabled 
from the date of his discharge for a period of not less than 
5 years immediately preceding his death; and was not a former 
prisoner of war (POW).

5.  Also concerning the § 1318 claim, the veteran was not 
"entitled to receive" total disability compensation by way of 
the eight possible exceptions listed under 38 C.F.R § 
3.22(b).


CONCLUSIONS OF LAW

1.  The veteran's death is not attributable to a disability 
incurred in or aggravated by his military service or one that 
may be presumed to have been incurred in service, including 
from exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria are not met for DIC pursuant to 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in December 2004 and August 2007 
(1) informed the appellant of the information and evidence 
not of record that was necessary to substantiate her claims; 
(2) informed her of the information and evidence that VA 
would obtain and assist her in obtaining; (3) informed her of 
the information and evidence she was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in August 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the May 2008 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Even if there is arguably any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claims; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  As already alluded to, after 
the Board remanded this case in July 2007, the AMC sent the 
appellant the necessary authorization to obtain the records 
of any relevant treatment after 2002.  In particular, with 
this necessary authorization, the AMC was requested to obtain 
the records of the veteran's terminal care at Philip Hulitar 
Hospice Inpatient Center, a private facility.  And in an 
August 2007 VCAA letter, the AMC enclosed a VA Form 21-4142 
(Authorization and Consent to Release Information) for each 
health care provider so VA could obtain these relevant 
records.  Unfortunately, however, the appellant did not 
return the medical release form to permit this.  She also did 
not submit any additional supporting evidence.  So VA has 
tried to assist her in developing her claims to the extent 
possible.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on a claim.  VA considers an 
examination or opinion necessary to make a decision on a 
claim if the evidence of record (1) contains competent 
evidence that the claimant (or, here, the deceased veteran) 
had a disability, or persistent recurring symptoms of 
disability; (2) indicates the disability or symptoms may have 
been associated with his military service; but (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See, too, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Here, though, there is no evidence the veteran had esophageal 
cancer or any other cancer while in service or a disease 
associated with exposure to Agent Orange.  In addition, the 
only evidence suggesting an etiological link between his 
death from esophageal cancer and his military service is his 
appellant-widow's unsubstantiated lay allegations.  These 
statements, alone, are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and assist the appellant with 
her claims, and that no further action is necessary to meet 
the requirements of the VCAA.



II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant-widow believes the veteran's death is 
attributable to his military service.  More specifically, she 
claims that his fatal esophageal cancer is a result of 
exposure to Agent Orange in Vietnam or his use of tobacco and 
alcohol during service.  (See VA Form 646 in September 2005 
and the appellant's statement in December 2004).  
Unfortunately, though, the preponderance of the evidence is 
against her claim, so it must be denied.

The law provides DIC for a spouse, children and parents of a 
veteran who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310.  A service-connected disability is one 
that was incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, malignant (i.e., cancerous) tumors will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).



There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Here, according to his certificate of death, the veteran died 
in June 2004 from esophageal cancer.  At the time of his 
death, he had established service connection for PTSD and 
entitlement to a TDIU, but there is no indication his 
terminal esophageal cancer had any correlation to his 
military service.

The veteran's service medical records (SMRs) make no 
reference to any complaints, diagnosis, or treatment for 
esophageal cancer or for any other type of cancer.  His 
separation examination in December 1967 noted that his mouth 
and throat were normal.  Indeed, in the report of his medical 
history he checked the box "No" for ear, nose or throat 
trouble.  So his service medical records provide no 
indication of any esophageal condition or cancer during 
service.  This is probative evidence against the claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no indication of esophageal cancer within the 
one-year presumptive period after the veteran's military 
service ended in December 1967.  The record shows, instead, 
that his esophageal cancer initially manifested sometime 
after February 2002, as there is no indication of this 
condition prior to that.  So, at the very earliest, this 
condition was first discovered about 35 years after his 
separation from active duty military service.  The Federal 
Circuit Court has indicated that such a lengthy lapse of time 
between the end of service and the initial manifestation or 
diagnosis of the condition at issue is a factor for 
consideration in deciding a 
service-connection claim, including a cause-of-death claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The appellant also claims that a doctor told her that the 
veteran's esophageal cancer was from an addiction to alcohol 
and tobacco.  She contends he became addicted to alcohol and 
tobacco while serving in Vietnam.  Precedent opinions of VA's 
General Counsel have discussed the cause-and-effect 
relationship between chronic smoking and the eventual 
development of cancer.  See VAOPGCPREC 2-93 (Jan. 13, 1993) 
and VAOPGCPREC 19-97 (May 13, 1997).  But for claims, as 
here, filed on or after June 9, 1998, there is now an express 
prohibition against granting service connection for any 
disability resulting from injury or disease attributable to 
the use of tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

And as for the veteran's alcohol dependence, Section 8052 of 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims, as here, filed after October 31, 1990, 
payment of compensation for disability that is a result of a 
veteran's alcohol or drug abuse.  Further, Section 8052 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, as in this case, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VA O.G.C. Prec. 
Op. No. 7-99 (June 9, 1999); VA O.G.C. Prec. Op. No. 2-98 
(Feb. 10, 1998).



Note also that, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the Federal Circuit Court held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 105(a) either for a primary alcohol abuse disability 
incurred during service or for any secondary disability (such 
as cirrhosis of the liver) that resulted from primary alcohol 
abuse during service.  Id., at 1376.  The Federal Circuit 
Court in Allen held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  But the Federal Circuit Court indicated that 
veterans could only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Allen at 1381.  The Federal Circuit Court further stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen at 1381.  
The Federal Circuit Court went on to indicate, however, that 
like the primary alcohol abuse disability, a secondary 
disability arising from a primary alcohol disability is not 
compensable because it, too, is a "result of the veteran's 
own...abuse of alcohol or drugs".  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).

It is equally worth mentioning that the appellant's statement 
that she was told by a VA physician that the veteran's 
drinking problem contributed to the development of esophageal 
cancer is not competent medical evidence to establish that 
his alcohol dependence caused or contributed to his death.  
Hearsay medical evidence does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993). ("What a physician 
said, and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).

So on the current record, there simply is no medical evidence 
linking the veteran's death from esophageal cancer to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In the September 2005 VA Form 646, the appellant-widow's 
representative also claimed that Agent Orange exposure in 
Vietnam may have caused the veteran's terminal esophageal 
cancer.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

A review of the veteran's military personnel records shows he 
served in Vietnam.  His DD Form 214 indicates he had almost 7 
months of foreign service and notes he received the Vietnam 
Service Medal.  Hence, it is presumed he was exposed to Agent 
Orange during his tour in Vietnam.



Despite his service in Vietnam, however, VA has determined 
that a positive association exists only between exposure to 
herbicides there and the subsequent development of the 
following conditions - chloracne, Type II diabetes, 
non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's 
disease, porphyria cutanea tarda (PCT), multiple myeloma, 
chronic lyphmocytic leukemia, acute and subacute peripheral 
neuropathy, prostate cancer, and cancers of the lung, 
bronchus, larynx and trachea.  See 38 C.F.R. § 3.309(e).  
Hence, the veteran does not receive the benefit of this 
presumption since esophageal cancer is not on this list of 
diseases associated with exposure to Agent Orange.  Id.  
Moreover, there is no medical opinion otherwise directly 
linking his death to exposure to Agent Orange.  See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (indicating the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
or, as here, his widow-appellant, from establishing service 
connection with proof of actual direct causation, i.e., that 
his exposure to Agent Orange eventually led to the 
development of his fatal disability after service).  The 
rationale employed in Combee (which, instead, concerned 
exposure to radiation) also applies to claims, as here, based 
on exposure to Agent Orange.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999); Brock v. Brown, 10 Vet. App. 155 
(1997).  And, as explained, there simply is not this required 
supporting medical nexus evidence.

The appellant-widow's unsubstantiated lay allegations of this 
purported relationship between the veteran's fatal esophageal 
cancer and his military service, exposure to Agent Orange 
included, are insufficient to establish this as fact.  
See Woelhaert v. Nicholson, 21 Vet App 456 (2007).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


While she is competent to testify noticing him having 
digestive problems or experiencing other visible symptoms 
associated with his esophageal cancer, she is incapable of 
etiologically linking his esophageal cancer to his military 
service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons and bases, the appellant-widow's cause-of-
death claim must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102.


III.  Whether the Appellant is Entitled to DIC under the 
provisions of § 1318

If the veteran's death is determined not to be service 
connected, as is the case here, pursuant to 38 U.S.C.A. § 
1318, entitlement to DIC may be established in the same 
manner as if the veteran's death were service connected where 
it is shown that the death was not the result of willful 
misconduct, and the veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
was a former POW who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) 
(effective Jan. 21, 2000).  The total rating may be schedular 
or may be a total disability rating based on unemployability 
(TDIU).  38 C.F.R. § 3.22(c).

Even if the veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).

The term "entitled to receive" can mean that the veteran 
filed a claim for disability compensation during his lifetime 
and one of the following two circumstances is met:  (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified in paragraph 
(a)(2) of this section but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).

In addition, the term "entitled to receive" can also mean 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. 
§ 3.22(b)(3).



In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the veteran would have been entitled to receive a 
total rating.

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased veteran could prove that a veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor could claim DIC benefits under § 
1318, even though the deceased veteran did not actually 
receive such compensation.  VA Gen. Coun. Prec. 68-90 (July 
18, 1990).  However, effective January 21, 2000, 38 C.F.R. § 
3.22 precluded survivors of veterans from bringing claims for 
DIC benefits using a "hypothetical entitlement" approach for 
claims pending as of that date.  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  See also 65 Fed. Reg. 3,388 (Jan. 21, 
2000).

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the U.S. Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 3.22, barring the use of the "hypothetical 
entitlement" theory, does not have a retroactive effect and 
may be applied to claims for DIC benefits filed by survivors 
before January 21, 2000.  In essence, the amended regulation, 
38 C.F.R. § 3.22, does not have an impermissible retroactive 
effect and may be applied in order to bar DIC claims filed by 
survivors under the "hypothetical entitlement" theory for 
claims, no matter when the claim was filed.  Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).



In this particular case at hand, at the time of his death in 
June 2004, the veteran was service connected for PTSD and had 
established entitlement to a TDIU on account of the PTSD, his 
only service-connected disability.  However, his TDIU had 
gone into effect on September 24, 2001.  Hence, he did not 
have a total disability rating for a period of ten or more 
years immediately preceding his death in June 2004.  Instead, 
his total rating was in effect for only about two years and 
nine months.  It follows that he also did not have a total 
disability rating for at least five years from the date of 
his separation from service in December 1967.  Furthermore, 
his service personnel records do not reveal that he was a 
former POW, and there is no allegation of record that he was.  
In addition, any potential claims based on "hypothetical 
entitlement" are now barred as matter of law per Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).  Thus, the 
appellant is not entitled to benefits pursuant to 38 U.S.C.A. 
§ 1318 unless she shows the veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the requirements 
for one of the eight, specifically defined exceptions listed 
under 38 C.F.R. § 3.22(b).  In this regard, there has been no 
allegation or evidence of CUE in any prior decision, nor has 
the appellant or her representative identified any other 
basis for granting this claim.  38 C.F.R. § 3.22(b)(1).  With 
regard to CUE, the appellant has not provided the date or the 
approximate date of a decision or otherwise provided 
sufficient detail so as to identify a decision sought to be 
attacked collaterally, and establish how based on the 
evidence of record and the law at the time of the decision, 
the veteran would have been entitled to receive a total 
rating.  See Cole v. West, 13 Vet. App. 268 (1999).  
Therefore, there is no legal basis for granting the 
appellant's claim pursuant to 38 U.S.C.A. § 1318.



In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim under 
the provisions of 38 U.S.C.A. § 1318 must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC pursuant to 38 U.S.C.A. § 1318 also is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


